NUMBER 13-17-00274-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

CITY OF LOS FRESNOS/LOS FRESNOS EMS
DEPARTMENT,                                                                     Appellant,

                                             v.

JAIME H. ASA AND JOEL PERALES,                                                 Appellees.


                    On appeal from the 206th District Court
                          of Hidalgo County, Texas.


                          MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Contreras and Hinojosa
             Memorandum Opinion by Justice Contreras
       This cause is now before the Court on appellant City of Los Fresnos/Los Fresnos

EMS Department’s “Unopposed Motion to Dismiss Due to Settlement.”                  Appellant

represents that appellant, appellees, and plaintiffs in the underlying suit have settled their

disputes which includes an agreement that this appeal be dismissed, with costs to be
taxed to the party incurring same.

       The Court, having considered the documents on file and the motion to dismiss, is

of the opinion that the motion should be granted. See TEX. R. APP. P. 42.1(a). The joint

motion to dismiss is granted, and the appeal is hereby DISMISSED. In accordance with

the agreement of the parties, costs are taxed against the party incurring same. See TEX.

R. APP. P. 42.1(d) (“Absent agreement of the parties, the court will tax costs against the

appellant.”). Having dismissed the appeal at the parties’ request, no motion for rehearing

will be entertained, and our mandate will issue forthwith.


                                                        DORI CONTRERAS
                                                        Justice

Delivered and filed the
14th day of December, 2017.




                                            2